
	
		I
		112th CONGRESS
		1st Session
		H. R. 539
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Deutch (for
			 himself, Mr. Frank of Massachusetts,
			 Mr. Hastings of Florida,
			 Mr. Carnahan,
			 Ms. Pingree of Maine, and
			 Mr. Critz) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Education and the
			 Workforce, Rules,
			 Transportation and
			 Infrastructure, and Veterans’ Affairs, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title II of the Social Security Act and the
		  Internal Revenue Code of 1986 to make improvements in the old-age, survivors,
		  and disability insurance program, to provide for cash relief for years for
		  which annual COLAs do not take effect under certain cash benefit programs, and
		  to provide for Social Security benefit protection.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may cited as
			 the Preserving Our Promise to Seniors
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Cost-of-Living Increases
					Sec. 101. Consumer price index for elderly
				consumers.
					Sec. 102. Computation of cost-of-living increases.
					Title II—Guaranteed Supplemental Payment
					Sec. 201. Relief payments to recipients of social security,
				supplemental security income, railroad retirement benefits, and veterans
				disability compensation or pension benefits.
					Title III—Contribution and benefit fairness
					Sec. 301. Determination of wages and self-employment income
				above contribution and benefit base after 2011.
					Sec. 302. Inclusion of surplus earnings in social security
				benefit formula.
					Title IV—Social security benefit protection
					Sec. 401. Point of order against privatization of Social
				Security or reductions in Social Security benefits.
				
			ICost-of-Living
			 Increases
			101.Consumer price index
			 for elderly consumers
				(a)In
			 GeneralThe Bureau of Labor Statistics of the Department of Labor
			 shall prepare and publish an index for each calendar month to be known as the
			 Consumer Price Index for Elderly Consumers that indicates
			 changes over time in expenditures for consumption which are typical for
			 individuals in the United States who are 62 years of age or older.
				(b)Effective
			 DateSubsection (a) shall apply with respect to calendar months
			 ending on or after July 31 of the calendar year following the calendar year in
			 which this Act is enacted.
				(c)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out the provisions of this section.
				102.Computation of
			 cost-of-living increases
				(a)In
			 generalSection 215(i) of the
			 Social Security Act (42 U.S.C. 415(i)) is amended—
					(1)in paragraph
			 (1)(G), by inserting before the period the following: , and, solely with
			 respect to any monthly insurance benefit payable under this title to an
			 individual who has attained age 62, effective for adjustments under this
			 subsection to the primary insurance amount on which such benefit is based (or
			 to any such benefit under section 227 or 228) occurring after such individual
			 attains such age, the applicable Consumer Price Index shall be deemed to be the
			 Consumer Price Index for Elderly Consumers and such primary insurance amount
			 shall be deemed adjusted under this subsection using such Index;
			 and
					(2)in paragraph (4),
			 by striking and by section 9001 and inserting , by
			 section 9001, and by inserting after 1986, the
			 following: and by section 102 of the Preserving Our Promise to Seniors
			 Act,.
					(b)Conforming
			 amendments in applicable former lawSection 215(i)(1)(C) of such
			 Act, as in effect in December 1978 and applied in certain cases under the
			 provisions of such Act in effect after December 1978, is amended by inserting
			 before the period the following: , and, solely with respect to any
			 monthly insurance benefit payable under this title to an individual who has
			 attained age 62, effective for adjustments under this subsection to the primary
			 insurance amount on which such benefit is based (or to any such benefit under
			 section 227 or 228) occurring after such individual attains such age, the
			 applicable Consumer Price Index shall be deemed to be the Consumer Price Index
			 for Elderly Consumers and such primary insurance amount shall be deemed
			 adjusted under this subsection using such Index.
				(c)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 determinations made with respect to cost-of-living computation quarters (as
			 defined in section 215(i)(1)(B) of the Social Security Act (42 U.S.C.
			 415(i)(1)(B))) ending on or after September 30 of the second calendar year
			 following the calendar year in which this Act is enacted.
				IIGuaranteed
			 Supplemental Payment
			201.Relief payments
			 to recipients of social security, supplemental security income, railroad
			 retirement benefits, and veterans disability compensation or pension
			 benefits
				(a)Authority To
			 make payments
					(1)Eligibility
						(A)In
			 generalThe Secretary of the
			 Treasury shall disburse a cash payment equal to $250 (or such greater amount as
			 may take effect under paragraph (2)), for each non-COLA year of a program
			 providing benefit payments described in clause (i), (ii), or (iii) of
			 subparagraph (C) or in subparagraph (D), to each individual who, for any month
			 during such year, is entitled to such a benefit payment under such
			 program.
						(B)Non-cola
			 yearFor purposes of this section, the term non-COLA
			 year means, in connection with a program referred to in subparagraph
			 (A), a 12-month period, ending with or during any calendar year after 2009, for
			 which—
							(i)a
			 cost-of-living adjustment is generally provided under such program in relation
			 to an index; and
							(ii)such an
			 adjustment does not take effect by reason of the performance of such
			 index.
							(C)Benefit payment
			 describedFor purposes of subparagraph (A):
							(i)Title II
			 benefitA benefit payment described in this clause is a monthly
			 insurance benefit payable (without regard to sections 202(j)(1) and 223(b) of
			 the Social Security Act (42 U.S.C.
			 402(j)(1), 423(b)) under—
								(I)section 202(a) of
			 such Act (42 U.S.C. 402(a));
								(II)section 202(b) of
			 such Act (42 U.S.C. 402(b));
								(III)section 202(c)
			 of such Act (42 U.S.C. 402(c));
								(IV)section
			 202(d)(1)(B)(ii) of such Act (42 U.S.C. 402(d)(1)(B)(ii));
								(V)section 202(e) of
			 such Act (42 U.S.C. 402(e));
								(VI)section 202(f) of
			 such Act (42 U.S.C. 402(f));
								(VII)section 202(g)
			 of such Act (42 U.S.C. 402(g));
								(VIII)section 202(h)
			 of such Act (42 U.S.C. 402(h));
								(IX)section 223(a) of
			 such Act (42 U.S.C. 423(a));
								(X)section 227 of
			 such Act (42 U.S.C. 427); or
								(XI)section 228 of
			 such Act (42 U.S.C. 428).
								(ii)Railroad
			 retirement benefitA benefit payment described in this clause is
			 a monthly annuity or pension payment payable (without regard to section
			 5(a)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231d(a)(ii)))
			 under—
								(I)section 2(a)(1) of
			 such Act (45 U.S.C. 231a(a)(1));
								(II)section 2(c) of
			 such Act (45 U.S.C. 231a(c));
								(III)section
			 2(d)(1)(i) of such Act (45 U.S.C. 231a(d)(1)(i));
								(IV)section
			 2(d)(1)(ii) of such Act (45 U.S.C. 231a(d)(1)(ii));
								(V)section
			 2(d)(1)(iii)(C) of such Act to an adult disabled child (45 U.S.C.
			 231a(d)(1)(iii)(C));
								(VI)section
			 2(d)(1)(iv) of such Act (45 U.S.C. 231a(d)(1)(iv));
								(VII)section
			 2(d)(1)(v) of such Act (45 U.S.C. 231a(d)(1)(v)); or
								(VIII)section 7(b)(2)
			 of such Act (45 U.S.C. 231f(b)(2)) with respect to any of the benefit payments
			 described in clause (i) of this subparagraph.
								(iii)Veterans
			 benefitA benefit payment described in this clause is a
			 compensation or pension payment payable under—
								(I)section 1110,
			 1117, 1121, 1131, 1141, or 1151 of title 38, United States Code;
								(II)section 1310,
			 1312, 1313, 1315, 1316, or 1318 of title 38, United States Code;
								(III)section 1513,
			 1521, 1533, 1536, 1537, 1541, 1542, or 1562 of title 38, United States Code;
			 or
								(IV)section 1805,
			 1815, or 1821 of title 38, United States Code,
								to a veteran,
			 surviving spouse, child, or parent as described in paragraph (2), (3),
			 (4)(A)(ii), or (5) of section 101, title 38, United States Code, who received
			 that benefit during any month within the 3 month period ending with the month
			 which ends prior to the month that includes the date of the enactment of this
			 Act.(D)SSI cash benefit
			 describedA SSI cash benefit described in this subparagraph is a
			 cash benefit payable under section 1611 (other than under subsection (e)(1)(B)
			 of such section) or 1619(a) of the Social
			 Security Act (42 U.S.C. 1382, 1382h).
						(2)Cost-of-living
			 adjustment to payment
						(A)In
			 generalEffective for each 12-month period referred to in
			 paragraph (1)(B)(i) in connection with a program referred to in paragraph
			 (1)(A) (irrespective of whether such period is a non-COLA year) ending with or
			 during a calendar year after 2011, the dollar amount determined under this
			 paragraph shall be substituted for the dollar amount specified in paragraph
			 (1)(A). The dollar amount shall be determined by multiplying the dollar amount
			 specified in paragraph (1)(A) by the quotient obtained by dividing—
							(i)the
			 Consumer Price Index for Elderly Consumers (published by the Bureau of Labor
			 Statistics of the Department of Labor) for the calendar quarter ending with
			 September preceding the 12-month period for which the determination is made,
			 by
							(ii)such Index for
			 the calendar quarter ending with September 2010.
							(B)Determination of
			 quarterly indexFor purposes of subparagraph (A), the Consumer
			 Price Index for Elderly Consumers for a calendar quarter shall be the
			 arithmetical mean of such index for the 3 months in such quarter.
						(3)RequirementA
			 payment shall be made under paragraph (1) only to individuals who reside in 1
			 of the 50 States, the District of Columbia, Puerto Rico, Guam, the United
			 States Virgin Islands, American Samoa, or the Northern Mariana Islands. For
			 purposes of the preceding sentence, the determination of the individual's
			 residence shall be based on the current address of record under a program
			 specified in paragraph (1).
					(4)No double
			 paymentsAn individual shall be paid only 1 payment under this
			 section, regardless of whether the individual is entitled to, or eligible for,
			 more than 1 benefit or cash payment described in paragraph (1).
					(5)LimitationA
			 payment under this section shall not be made—
						(A)in the case of an
			 individual entitled to a benefit specified in paragraph (1)(C)(i) or paragraph
			 (1)(C)(ii)(VIII) if, for the most recent month of such individual's entitlement
			 in the 3-month period described in paragraph (1), such individual's benefit
			 under such paragraph was not payable by reason of subsection (x) or (y) of
			 section 202 of the Social Security Act
			 (42 U.S.C. 402) or section 1129A of such Act (42 U.S.C. 1320a–8a);
						(B)in the case of an
			 individual entitled to a benefit specified in paragraph (1)(C)(iii) if, for the
			 most recent month of such individual's entitlement in the 3 month period
			 described in paragraph (1), such individual's benefit under such paragraph was
			 not payable, or was reduced, by reason of section 1505, 5313, or 5313B of title
			 38, United States Code;
						(C)in the case of an
			 individual entitled to a benefit specified in paragraph (1)(D) if, for such
			 most recent month, such individual's benefit under such paragraph was not
			 payable by reason of subsection (e)(1)(A) or (e)(4) of section 1611 (42 U.S.C.
			 1382) or section 1129A of such Act (42 U.S.C. 1320a–8a); or
						(D)in the case of any
			 individual whose date of death occurs before the date on which the individual
			 is certified under subsection (b) to receive a payment under this
			 section.
						(6)Timing and
			 manner of paymentsThe
			 Secretary of the Treasury shall commence disbursing payments under this section
			 with respect to a non-COLA year at the earliest practicable date but in no
			 event later than 120 days after the later of the date of the enactment of this
			 Act or the end of such non-COLA year. The Secretary of the Treasury may
			 disburse any payment electronically to an individual in such manner as if such
			 payment was a benefit payment or cash benefit to such individual under the
			 applicable program described in subparagraph (C) or (D) of paragraph
			 (1).
					(b)Identification
			 of recipientsThe Commissioner of Social Security, the Railroad
			 Retirement Board, and the Secretary of Veterans Affairs shall certify the
			 individuals entitled to receive payments under this section and provide the
			 Secretary of the Treasury with the information needed to disburse such
			 payments. A certification of an individual shall be unaffected by any
			 subsequent determination or redetermination of the individual's entitlement to,
			 or eligibility for, a benefit specified in subparagraph (C) or (D) of
			 subsection (a)(1).
				(c)Treatment of
			 payments
					(1)Payment to be
			 disregarded for purposes of all federal and federally assisted
			 programsA payment under subsection (a) shall not be regarded as
			 income and shall not be regarded as a resource for the month of receipt and the
			 following 9 months, for purposes of determining the eligibility of the
			 recipient (or the recipient's spouse or family) for benefits or assistance, or
			 the amount or extent of benefits or assistance, under any Federal program or
			 under any State or local program financed in whole or in part with Federal
			 funds.
					(2)Payment not
			 considered income for purposes of taxationA payment under
			 subsection (a) shall not be considered as gross income for purposes of the
			 Internal Revenue Code of 1986.
					(3)Payments
			 protected from assignmentThe provisions of sections 207 and
			 1631(d)(1) of the Social Security Act
			 (42 U.S.C. 407, 1383(d)(1)), section 14(a) of the Railroad Retirement Act of
			 1974 (45 U.S.C. 231m(a)), and section 5301 of title 38, United States Code,
			 shall apply to any payment made under subsection (a) as if such payment was a
			 benefit payment or cash benefit to such individual under the applicable program
			 described in subparagraph (C) or (D) of subsection (a)(1).
					(4)Payments subject
			 to offsetNotwithstanding paragraph (3), for purposes of section
			 3716 of title 31, United States Code, any payment made under this section shall
			 not be considered a benefit payment or cash benefit made under the applicable
			 program described in subparagraph (C) or (D) of subsection (a)(1) and all
			 amounts paid shall be subject to offset to collect delinquent debts.
					(d)Payment to
			 representative payees and fiduciaries
					(1)In
			 generalIn any case in which an individual who is entitled to a
			 payment under subsection (a) and whose benefit payment or cash benefit
			 described in paragraph (1) of that subsection is paid to a representative payee
			 or fiduciary, the payment under subsection (a) shall be made to the
			 individual's representative payee or fiduciary and the entire payment shall be
			 used only for the benefit of the individual who is entitled to the
			 payment.
					(2)Applicability
						(A)Payment on the
			 basis of a title ii or SSI benefitSection 1129(a)(3) of the
			 Social Security Act (42 U.S.C.
			 1320a–8(a)(3)) shall apply to any payment made on the basis of an entitlement
			 to a benefit specified in paragraph (1)(C)(i) or (1)(D) of subsection (a) in
			 the same manner as such section applies to a payment under title II or XVI of
			 such Act.
						(B)Payment on the
			 basis of a railroad retirement benefitSection 13 of the Railroad
			 Retirement Act (45 U.S.C. 231l) shall apply to any payment made on the basis of
			 an entitlement to a benefit specified in paragraph (1)(C)(ii) of subsection (a)
			 in the same manner as such section applies to a payment under such Act.
						(C)Payment on the
			 basis of a veterans benefitSections 5502, 6106, and 6108 of
			 title 38, United States Code, shall apply to any payment made on the basis of
			 an entitlement to a benefit specified in paragraph (1)(C)(iii) of subsection
			 (a) in the same manner as those sections apply to a payment under that
			 title.
						(e)AppropriationOut
			 of any sums in the Treasury of the United States not otherwise appropriated,
			 the following sums are appropriated for each fiscal year beginning on or after
			 October 1, 2011, to remain available until expended, to carry out this
			 section:
					(1)For the Secretary
			 of the Treasury, such sums as may be necessary for administrative costs
			 incurred in carrying out this section.
					(2)For the
			 Commissioner of Social Security—
						(A)such sums as may
			 be necessary for payments to individuals certified by the Commissioner of
			 Social Security as entitled to receive a payment under this section; and
						(B)such sums as may
			 be certified by the Commissioner to the Secretary of the Treasury for the
			 Social Security Administration's Limitation on Administrative Expenses as
			 necessary for administrative costs incurred in carrying out this
			 section.
						(3)For the Railroad
			 Retirement Board—
						(A)such sums as may
			 be necessary for payments to individuals certified by the Railroad Retirement
			 Board as entitled to receive a payment under this section; and
						(B)such sums as may
			 be certified by the Board to the Secretary of the Treasury for the Railroad
			 Retirement Board's Limitation on Administration as necessary for administrative
			 costs incurred in carrying out this section.
						(4)(A)For the Secretary of
			 Veterans Affairs—
							(i)such
			 sums as may be necessary for the Compensation and Pensions account, for
			 payments to individuals certified by the Secretary of Veterans Affairs as
			 entitled to receive a payment under this section; and
							(ii)such sums as may
			 be certified by the Secretary of Veterans Affairs to the Secretary of the
			 Treasury for the Information Systems Technology account and for the General
			 Operating Expenses account as necessary for administrative costs incurred in
			 carrying out this section.
							(B)The Department of Veterans Affairs
			 Compensation and Pensions account shall hereinafter be available for payments
			 authorized under subsection (a)(1)(A) to individuals entitled to a benefit
			 payment described in subsection (a)(1)(C)(iii).
						IIIContribution and
			 benefit fairness
			301.Determination
			 of wages and self-employment income above contribution and benefit base after
			 2011
				(a)Determination of
			 wages above contribution and benefit base after 2011
					(1)Amendments to
			 the Internal Revenue Code of 1986Section 3121 of the Internal
			 Revenue Code of 1986 is amended—
						(A)in subsection
			 (a)(1), by inserting the applicable percentage (determined under
			 subsection (c)(1)) of before that part of the
			 remuneration; and
						(B)in subsection (c), by striking (c)
			 Included and excluded
			 service.—For purposes of this chapter, if and
			 inserting the following:
							
								(c)Special rules
				for wages and employment
									(1)Applicable
				percentage of remuneration in determining wagesFor purposes of paragraph (1) of subsection
				(a), the applicable percentage for a calendar year, in connection with any
				calendar year referred to in such subparagraph, shall be the percentage
				determined in accordance with the following table:
										
											
												
													In the case of:The applicable percentage
						is:
													
												
												
													Calendar year 201286%
													
													Calendar year 201371%
													
													Calendar year 201457%
													
													Calendar year 201543%
													
													Calendar year 201629%
													
													Calendar year 201714%
													
													Calendar years after
						20170%.
													
												
											
										
									(2)Included and
				excluded serviceFor purposes
				of this chapter,
				if
									.
						(2)Amendments to
			 the Social Security ActSection 209 of the Social Security Act
			 (42 U.S.C. 409) is amended—
						(A)in subsection
			 (a)(1)(I)—
							(i)by
			 inserting and before 2012 after 1974; and
							(ii)by
			 inserting and after the semicolon;
							(B)in subsection
			 (a)(1), by adding at the end the following new subparagraph:
							
								(J)The applicable percentage (determined under
				subsection (l)) of that part of remuneration which, after remuneration (other
				than remuneration referred to in the succeeding subsections of this section)
				equal to the contribution and benefit base (determined under section 230) with
				respect to employment has been paid to an individual during any calendar year
				after 2011 with respect to which such contribution and benefit base is
				effective, is paid to such individual during such calendar
				year;
								;
				and
						(C)by adding at the end the following new
			 subsection:
							
								(l)For purposes of subparagraph (J) of
				subsection (a)(1), the applicable percentage for a calendar year, in connection
				with any calendar year referred to in such subparagraph, shall be the
				percentage determined in accordance with the following table:
									
										
											
												In the case of:The applicable percentage
						is:
												
											
											
												Calendar year 201286%
												
												Calendar year 201371%
												
												Calendar year 201457%
												
												Calendar year 201543%
												
												Calendar year 201629%
												
												Calendar year 201714%
												
												Calendar years after
						20170%
												
											
										
								.
						(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to remuneration paid in calendar years after 2011.
					(b)Determination of
			 self-Employment income above contribution and benefit base after 2011
					(1)Amendments to
			 the Internal Revenue Code of 1986Section 1402 of the Internal
			 Revenue Code of 1986 is amended—
						(A)in subsection
			 (b)(1), by inserting an amount equal to the applicable percentage (as
			 determined under subsection (d)(2)) of before that part of the
			 net earnings from self-employment; and
						(B)in subsection
			 (d)—
							(i)by
			 striking (d) Employee and
			 wages.—The term and inserting the following:
								
									(d)Rules and
				definitions
										(1)Employee and
				wagesThe
				term
										;
				and
							(ii)by
			 adding at the end the following:
								
									(2)Applicable
				percentage of net earnings from self-employment in determining self-employment
				incomeFor purposes of
				paragraph (1) of subsection (b), the applicable percentage for a taxable year
				beginning in any calendar year referred to in such paragraph shall be the
				percentage determined in accordance with the following table:
										
											
												
													In the case of:The applicable percentage
						is:
													
												
												
													Calendar year 201286%
													
													Calendar year 201371%
													
													Calendar year 201457%
													
													Calendar year 201543%
													
													Calendar year 201629%
													
													Calendar year 201714%
													
													Calendar years after
						20170%
													
												
											
									.
							(2)Amendments to
			 the Social Security ActSection 211 of the Social Security Act
			 (42 U.S.C. 411) is amended—
						(A)in subsection
			 (b)(1)(I)—
							(i)by striking or after the
			 semicolon; and
							(ii)by
			 inserting and before 2012 after 1974;
							(B)in subsection
			 (b)—
							(i)by
			 redesignating paragraph (2) as paragraph (3); and
							(ii)by
			 inserting after paragraph (1) the following:
								
									(2)For any taxable year beginning in any
				calendar year after 2011, an amount equal to the applicable percentage (as
				determined under subsection (l)) of that part of net earnings from
				self-employment which is in excess of (A) an amount equal to the contribution
				and benefit base (determined under section 230) that is effective for such
				calendar year, minus (B) the amount of the wages paid to such individual during
				such taxable year; or
									;
				and
							(C)by adding at the
			 end the following:
							
								(l)For purposes of paragraph (2) of subsection
				(b), the applicable percentage for a taxable year beginning in any calendar
				year referred to in such paragraph, shall be the percentage determined in
				accordance with the following table:
									
										
											
												In the case of:The applicable percentage
						is:
												
											
											
												Calendar year 201286%
												
												Calendar year 201371%
												
												Calendar year 201457%
												
												Calendar year 201543%
												
												Calendar year 201629%
												
												Calendar year 201714%
												
												Calendar years after
						20170%
												
											
										
								.
						(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to taxable years beginning during or after calendar year 2012.
					302.Inclusion of
			 surplus earnings in social security benefit formula
				(a)Inclusion of
			 surplus average indexed monthly earnings in determination of primary insurance
			 amounts
					(1)In
			 generalSection 215(a)(1)(A) of the Social Security Act (42
			 U.S.C. 415(a)(1)(A)) is amended—
						(A)in clauses (i),
			 (ii), and (iii), by inserting basic before average
			 indexed monthly earnings each place it appears;
						(B)in clause (ii), by
			 striking and at the end; and
						(C)by inserting after
			 clause (iii) the following new clauses:
							
								(iv)3 percent of the individual’s surplus
				average indexed monthly earnings to the extent such surplus average indexed
				monthly earnings do not exceed the excess of the amount established for
				purposes of this clause by subparagraph (B) over 1/12 of
				the contribution and benefit base for the last of such individual’s computation
				base years, and
								(v)0.25 percent of the sum of the
				individual’s surplus average indexed monthly earnings plus
				1/12 of the contribution and benefit base for the last of
				such individual’s computation base years, to the extent such sum exceeds the
				amount established for purposes of clause (iv) by subparagraph
				(B).
								.
						(2)Bend point for
			 surplus earningsSection 215(a)(1)(B) of such Act (42 U.S.C.
			 415(a)(1)(B)) is amended—
						(A)in clause (ii), by
			 striking the amounts so established and inserting the
			 amounts established for purposes of clauses (i) and (ii) of subparagraph
			 (A);
						(B)by redesignating
			 clause (iii) as clause (v);
						(C)in clause (v) (as redesignated), by
			 inserting or (iv)  after clause (ii); and
						(D)by inserting after
			 clause (ii) the following new clauses:
							
								(iii)For individuals who initially
				become eligible for old-age or disability insurance benefits, or who die
				(before becoming eligible for such benefits), in the calendar year 2012, the
				amount established for purposes of clause (iv) of subparagraph (A) shall be
				$11,933.
								(iv)For individuals who initially become
				eligible for old-age or disability insurance benefits, or who die (before
				becoming eligible for such benefits), in any calendar year after 2012, the
				amount established for purposes of clause (iv) of subparagraph (A) shall equal
				the product of the amount established with respect to the calendar year 2012
				under clause (iii) of this subparagraph and the quotient obtained by
				dividing—
									(I)the national average wage index (as defined
				in section 209(k)(1)) for the second calendar year preceding the calendar year
				for which the determination is made, by
									(II)the national average wage index (as
				so defined) for
				2010.
									.
						(b)Basic AIME and
			 surplus AIME
					(1)Basic
			 AIMESection 215(b)(1) of
			 such Act (42 U.S.C. 415(b)(1)) is amended—
						(A)by inserting basic before
			 average; and
						(B)in subparagraph
			 (A), by striking paragraph (3) and inserting paragraph
			 (3)(A) and by inserting before the comma the following: to the
			 extent such total does not exceed the contribution and benefit base for the
			 applicable year.
						(2)Surplus
			 AIME
						(A)In
			 generalSection 215(b)(1) of such Act (as amended by paragraph
			 (1)) is amended—
							(i)by
			 redesignating subparagraphs (A) and (B) as clauses (i) and (ii),
			 respectively;
							(ii)by
			 inserting (A) after (b)(1); and
							(iii)by
			 adding at the end the following new subparagraph:
								
									(B)(i)An individual’s surplus
				average indexed monthly earnings shall be equal to the quotient obtained by
				dividing—
											(I)the total (after adjustment under
				paragraph (3)(B)) of such individual’s surplus earnings (determined under
				clause (ii)) for such individual’s benefit computation years (determined under
				paragraph (2)), by
											(II)the number of months in those
				years.
											(ii)For purposes of clause (i) and paragraph
				(3)(B), an individual’s surplus earnings for a benefit computation year are the
				total of such individual’s wages paid in and self-employment income credited to
				such benefit computation year, to the extent such total (before adjustment
				under paragraph (3)(B)) exceeds the contribution and benefit base for such
				year.
										.
							(B)Conforming
			 amendmentThe heading for section 215(b) of such Act is amended
			 by striking Average Indexed Monthly Earnings and inserting
			 Basic Average Indexed Monthly Earnings; Surplus Average Indexed Monthly
			 Earnings.
						(3)Adjustment of
			 surplus earnings for purposes of determining surplus AIMESection
			 215(b)(3) of such Act (42 U.S.C. 415(b)(3)) is amended—
						(A)in subparagraph
			 (A), by striking subparagraph (B) and inserting
			 subparagraph (C) and by inserting and determination of
			 basic average indexed monthly income after paragraph
			 (2);
						(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
						(C)by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)For purposes of determining under
				paragraph (1)(B) an individual’s surplus average indexed monthly earnings, the
				individual’s surplus earnings (described in paragraph (2)(B)(ii)) for a benefit
				computation year shall be deemed to be equal to the product of—
									(i)the individual’s surplus earnings for
				such year (as determined without regard to this subparagraph), and
									(ii)the quotient described in
				subparagraph
				(A)(ii).
									.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to individuals who initially become
			 eligible (within the meaning of section 215(a)(3)(B) of the Social Security
			 Act) for old-age or disability insurance benefits under title II of the Social
			 Security Act, or who die (before becoming eligible for such benefits), in any
			 calendar year after 2011.
				IVSocial security
			 benefit protection
			401.Point of order
			 against privatization of Social Security or reductions in Social Security
			 benefits
				(a)In
			 generalIt shall not be in
			 order in the House of Representatives or the Senate to consider any bill, joint
			 resolution, amendment, motion, or conference report if the enactment of that
			 bill or resolution, as reported, the adoption and enactment of that amendment,
			 or the enactment of that bill or resolution in the form recommended in that
			 conference report would have the effect of—
					(1)establishing or
			 maintaining a program—
						(A)under which
			 benefits under title II of the Social Security Act are reduced, in whole or in
			 part, in connection with contributions made to individual accounts of
			 beneficiaries under such title established or maintained in the private sector
			 or in connection with returns on investment of amounts credited to such
			 accounts, or
						(B)which provides for
			 administration of the old-age, survivors, and disability insurance program
			 under such title, in whole or in part, by any entity in the private
			 sector,
						(2)otherwise reducing
			 benefits under title II of the Social Security Act in the case of any present
			 or future beneficiary below the level of such benefits that would be in effect
			 without the enactment of such bill, resolution, or amendment, or
					(3)providing for
			 investment of amounts held in the Federal Old-Age and Survivors Insurance Trust
			 Fund and the Federal Disability Insurance Trust Fund in any investment vehicle
			 other than interest-bearing obligations of the United States or obligations
			 guaranteed as to both principal and interest by the United States.
					(b)Waiver and
			 appealSubsection (a) may be waived or suspended in the Senate
			 only by an affirmative vote of three-fifths of the Members, duly chosen and
			 sworn. An affirmative vote of three-fifths of the Members of the Senate, duly
			 chosen and sworn, shall be required in the Senate to sustain an appeal of the
			 ruling of the Chair on a point of order raised under this section.
				(c)Exercise of
			 rulemaking powersThe Congress adopts the provisions of this
			 section—
					(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate and as such
			 they shall be considered as part of the rules of each House or of that House to
			 which they specifically apply, and these rules shall supersede other rules only
			 to the extent that they are inconsistent with other such rules; and
					(2)with full
			 recognition of the constitutional right of either the House of Representatives
			 or the Senate to change those rules at any time, in the same manner, and to the
			 same extent as in the case of any other rule of the House of Representatives or
			 the Senate.
					
